DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4, 7 – 9, 11, 14 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al. US Patent Application Publication No. 2017/0168729 (herein after referred to as Faulkner).
Regarding claim 1, Faulkner describes an information handling system for managing a storage system, comprising: storage for storing a concurrency effect model for the storage system (The performance manager 121 obtains the QOS data and stores it at a local data structure 125 (page 2, paragraph [0026])); and a storage manager programmed to: obtain a request for a latency prediction for the storage system (In response to configure a new workload or move an existing workload, the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system to predict an expected performance, appropriate storage resources are allocated (page 2, paragraph [0024])); obtain media access time estimates for the storage system using a trace that specifies: a series of accesses; and responses, by the storage system, to the series of accesses (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… (page 6, paragraph [0087] and Table II)); obtain concurrency estimates for the trace using the media access time estimates; obtain modifications for the media access time estimates using: the concurrency effect model; and the concurrency estimates; update the media access time estimates using the modifications to obtain a latency prediction for the storage system (Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… Concurrency Average number of concurrent requests for a workload (page 6, paragraph [0087] and Table II)); and perform an action set, based on the latency prediction, to manage operation of the storage system (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])), wherein the action set comprises: providing the latency prediction for the storage system to an entity (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])); making a determination that the latency prediction meets a predetermined requirement, wherein the predetermined requirement indicates that the latency prediction is desirable (…obtaining by the processor current and historical performance data associated with the comparable workload; estimating by the processor performance characteristic of the requested workload; identifying by the processor a resource of the networked storage system that meets the estimated performance characteristic; and allocating by the processor the resource to the requested workload (page 8, paragraph [0106]).  A resource “identified” as “meets the estimated performance characteristic” clearly anticipates “meets a predetermined requirement”.  Furthermore, “meets the estimated performance characteristic” can be seen as “desirable” since it will provide the best resource match for the requested workload (see Faulkner, page 8, paragraph [0102])); and in response to the determination, configuring operation of the storage system based on a configuration associated with the trace (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])).
Regarding claim 2, Faulkner describes the information handling system of claim 1 (see above), wherein the storage manager is further programmed to: prior to obtaining the request for a latency prediction: obtain a second trace and a media configuration profile for the storage system (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Historical inherently is data collected prior to a request); obtain second concurrency estimates using the second trace and the media configuration profile; generate the concurrency effect model using the concurrency estimates, the second trace, and the media configuration profile (Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… Concurrency Average number of concurrent requests for a workload (page 6, paragraph [0087] and Table II)).
Regarding claim 4, Faulkner describes the information handling system of claim 1 (see above), wherein the storage system comprises a storage device and a cache for the storage device (The storage module 216 executes a file system 216A… and includes a storage layer 216B to interface with storage device 212.  NVRAM 216C of the storage module 216 may be used as cache for responding to I/O requests (page 5, paragraph [0067])).
Regarding claim 7, Faulkner describes the information handling system of claim 1 (see above), wherein the trace was obtained while the storage system was operating based on the configuration (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])).
Regarding claim 8, Faulkner describes a method for managing a storage system, comprising: obtaining a request for a latency prediction for the storage system (In response to configure a new workload or move an existing workload, the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system to predict an expected performance, appropriate storage resources are allocated (page 2, paragraph [0024])); obtaining media access time estimates for the storage system using a trace that specifies: a series of accesses; and responses, by the storage system, to the series of accesses (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… (page 6, paragraph [0087] and Table II)); obtaining concurrency estimates for the trace using the media access time estimates; obtaining modifications for the media access time estimates using: a concurrency effect model associated with the storage system; and the concurrency estimates; updating the media access time estimates using the modifications to obtain a latency prediction for the storage system (Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… Concurrency Average number of concurrent requests for a workload (page 6, paragraph [0087] and Table II)); and performing an action set, based on the latency prediction, to manage operation of the storage system (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])), wherein the action set comprises: providing the latency prediction for the storage system to an entity (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])); making a determination that the latency prediction meets a predetermined requirement, wherein the predetermined requirement indicates that the latency prediction is desirable (…obtaining by the processor current and historical performance data associated with the comparable workload; estimating by the processor performance characteristic of the requested workload; identifying by the processor a resource of the networked storage system that meets the estimated performance characteristic; and allocating by the processor the resource to the requested workload (page 8, paragraph [0106]).  A resource “identified” as “meets the estimated performance characteristic” clearly anticipates “meets a predetermined requirement”.  Furthermore, “meets the estimated performance characteristic” can be seen as “desirable” since it will provide the best resource match for the requested workload (see Faulkner, page 8, paragraph [0102])); and in response to the determination, configuring operation of the storage system based on a configuration associated with the trace (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])).
Regarding claim 9, Faulkner describes the method of claim 8 (see above), further comprising: prior to obtaining the request for a latency prediction: obtaining a second trace and a media configuration profile for the storage system (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Historical inherently is data collected prior to a request); obtaining second concurrency estimates using the second trace and the media configuration profile; generating the concurrency effect model using the concurrency estimates, the second trace, and the media configuration profile (Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… Concurrency Average number of concurrent requests for a workload (page 6, paragraph [0087] and Table II)).
Regarding claim 11, Faulkner describes the method of claim 8 (see above), wherein the storage system comprises a storage device and a cache for the storage device (The storage module 216 executes a file system 216A… and includes a storage layer 216B to interface with storage device 212.  NVRAM 216C of the storage module 216 may be used as cache for responding to I/O requests (page 5, paragraph [0067])).
Regarding claim 14, Faulkner describes the method of claim 8 (see above), wherein the trace was obtained while the storage system was operating based on the configuration (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])).
Regarding claim 15, Faulkner describes a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing a storage system, the method comprising (a non-transitory, machine readable storage medium having stored thereon instructions for performing a method, comprising machine executable code… (page 10, claim 8, lines 1 – 4)): obtaining a request for a latency prediction for the storage system (In response to configure a new workload or move an existing workload, the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system to predict an expected performance, appropriate storage resources are allocated (page 2, paragraph [0024])); obtaining media access time estimates for the storage system using a trace that specifies: a series of accesses; and responses, by the storage system, to the series of accesses (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… (page 6, paragraph [0087] and Table II)); obtaining concurrency estimates for the trace using the media access time estimates; obtaining modifications for the media access time estimates using: a concurrency effect model associated with the storage system; and the concurrency estimates; updating the media access time estimates using the modifications to obtain a latency prediction for the storage system (Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… Concurrency Average number of concurrent requests for a workload (page 6, paragraph [0087] and Table II)); and performing an action set, based on the latency prediction, to manage operation of the storage system (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])), wherein the action set comprises: providing the latency prediction for the storage system to an entity (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])); making a determination that the latency prediction meets a predetermined requirement, wherein the predetermined requirement indicates that the latency prediction is desirable (…obtaining by the processor current and historical performance data associated with the comparable workload; estimating by the processor performance characteristic of the requested workload; identifying by the processor a resource of the networked storage system that meets the estimated performance characteristic; and allocating by the processor the resource to the requested workload (page 8, paragraph [0106]).  A resource “identified” as “meets the estimated performance characteristic” clearly anticipates “meets a predetermined requirement”.  Furthermore, “meets the estimated performance characteristic” can be seen as “desirable” since it will provide the best resource match for the requested workload (see Faulkner, page 8, paragraph [0102])); and in response to the determination, configuring operation of the storage system based on a configuration associated with the trace (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload.  The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS (page 8, paragraph [0102])).
Regarding claim 16, Faulkner describes the non-transitory computer readable medium of claim 15 (see above), wherein the method further comprises: prior to obtaining the request for a latency prediction: obtaining a second trace and a media configuration profile for the storage system; obtaining second concurrency estimates using the second trace and the media configuration profile (…the performance manager uses current and historical QOS data of a comparable workload obtained from the storage system … (page 2, paragraph [0024]).  Historical inherently is data collected prior to a request); generating the concurrency effect model using the concurrency estimates, the second trace, and the media configuration profile (Performance manager 121 also uses a plurality of counter objects for performance analysis.  Without limiting the adaptive aspects, an example of the various counter objects are shown and described in Table II… Latency… Read_latency… Write_latency… Latency_hist… Read_latency_hist… Write_latency_hist… Concurrency Average number of concurrent requests for a workload (page 6, paragraph [0087] and Table II)).
Regarding claim 18, Faulkner describes the non-transitory computer readable medium of claim 15 (see above), wherein the storage system comprises a storage device and a cache for the storage device (The storage module 216 executes a file system 216A… and includes a storage layer 216B to interface with storage device 212.  NVRAM 216C of the storage module 216 may be used as cache for responding to I/O requests (page 5, paragraph [0067])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner in view of Darji et al. US Patent Application Publication No. 2021/0334253 (herein after referred to as Darji).
Regarding claim 3, Faulkner describes the information handling system of claim 2 (see above).  Faulkner does not specifically disclose wherein the concurrency effect model is generating using a machine learning algorithm that takes, as input, the second trace, second concurrency estimates, and the media configuration profile.
Darji describes that data associated with storage media utilized by one or more storage systems is received and is provided as an input to a machine learning model (Abstract).  Specifically, the processing logic may receive data from storage media that has been deployed in storage systems.  For example, the processing logic may receive data from storage devices that are currently in use by storage system(s).  In embodiments, data received from the deployed storage media may include, but aren’t limited to, error rates, data retention times, modes of failure, read disturb counts, number of program/erase cycles, temperature, powered-on/powered-off times, latencies, and the like.  The data received from the deployed storage media may be provided as inputs to the machine learning model.  The machine learning model may utilize this data to determine whether the deterministic characteristics previously identified are accurately predicting the behaviors/performance of the storage media.  For example, if the predicted behaviors/performance of the storage media differ from the behaviors/performance of the deployed storage media, then the machine learning model may determine that the currently identified deterministic characteristics may not be accurately predicting the behaviors/performance of the storage media.  Accordingly, the machine learning model may modify the deterministic characteristics used to predict the behaviors/performance of the storage media (page 2, paragraph [0028]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Darji teachings in the Faulkner system. Skilled artisan would have been motivated to incorporate the method of using machine learning to determine if predictions are accurate and adjusting if necessary as taught by Darji in the Faulkner system for effectively tuning prediction models for better prediction performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage device operation and performance collection.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 10, Faulkner describes the method of claim 9 (see above).  Faulkner does not specifically disclose wherein the concurrency effect model is generating using a machine learning algorithm that takes, as input, the second trace, second concurrency estimates, and the media configuration profile.
Darji describes that data associated with storage media utilized by one or more storage systems is received and is provided as an input to a machine learning model (Abstract).  Specifically, the processing logic may receive data from storage media that has been deployed in storage systems.  For example, the processing logic may receive data from storage devices that are currently in use by storage system(s).  In embodiments, data received from the deployed storage media may include, but aren’t limited to, error rates, data retention times, modes of failure, read disturb counts, number of program/erase cycles, temperature, powered-on/powered-off times, latencies, and the like.  The data received from the deployed storage media may be provided as inputs to the machine learning model.  The machine learning model may utilize this data to determine whether the deterministic characteristics previously identified are accurately predicting the behaviors/performance of the storage media.  For example, if the predicted behaviors/performance of the storage media differ from the behaviors/performance of the deployed storage media, then the machine learning model may determine that the currently identified deterministic characteristics may not be accurately predicting the behaviors/performance of the storage media.  Accordingly, the machine learning model may modify the deterministic characteristics used to predict the behaviors/performance of the storage media (page 2, paragraph [0028]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Darji teachings in the Faulkner system. Skilled artisan would have been motivated to incorporate the method of using machine learning to determine if predictions are accurate and adjusting if necessary as taught by Darji in the Faulkner system for effectively tuning prediction models for better prediction performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage device operation and performance collection.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, Faulkner describes the non-transitory computer readable medium of claim 16 (see above).  Faulkner does not specifically disclose wherein the concurrency effect model is generating using a machine learning algorithm that takes, as input, the second trace, second concurrency estimates, and the media configuration profile.
Darji describes that data associated with storage media utilized by one or more storage systems is received and is provided as an input to a machine learning model (Abstract).  Specifically, the processing logic may receive data from storage media that has been deployed in storage systems.  For example, the processing logic may receive data from storage devices that are currently in use by storage system(s).  In embodiments, data received from the deployed storage media may include, but aren’t limited to, error rates, data retention times, modes of failure, read disturb counts, number of program/erase cycles, temperature, powered-on/powered-off times, latencies, and the like.  The data received from the deployed storage media may be provided as inputs to the machine learning model.  The machine learning model may utilize this data to determine whether the deterministic characteristics previously identified are accurately predicting the behaviors/performance of the storage media.  For example, if the predicted behaviors/performance of the storage media differ from the behaviors/performance of the deployed storage media, then the machine learning model may determine that the currently identified deterministic characteristics may not be accurately predicting the behaviors/performance of the storage media.  Accordingly, the machine learning model may modify the deterministic characteristics used to predict the behaviors/performance of the storage media (page 2, paragraph [0028]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Darji teachings in the Faulkner system. Skilled artisan would have been motivated to incorporate the method of using machine learning to determine if predictions are accurate and adjusting if necessary as taught by Darji in the Faulkner system for effectively tuning prediction models for better prediction performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage device operation and performance collection.  This close relation between both of the references highly suggests an expectation of success.
Response to Arguments
Applicant argues, with respect to claims 1, 8 and 15, that Faulkner does not teach or suggest all of the amended limitations.  Examiner disagrees.  Paragraph [0106] of Faulkner describes estimating by the processor performance characteristic of the requested workload using performance data of the comparable workload; identifying by the processor a resource of the networked storage system that meets the estimated performance characteristic; and allocating by the processor the resource to the requested workload.  A resource “identified” as “meets the estimated performance characteristic” clearly anticipates “meets a predetermined requirement”.  Furthermore, “meets the estimated performance characteristic” can be seen as “desirable” since it will provide the best resource match for the requested workload.     
Applicant argues, with respect to the remaining claims, that they depend from the argued independent claims and are therefore allowable for the same reasons argued above.  Examiner refers to rejections and response above as to why the claims are not currently allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
August 23, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136